IN THE SUPREME COURT OF PENNSYLVANIA


 IN RE:                                       : NO. 915
                                              :
 DESIGNATION OF CHAIR AND VICE-               : SUPREME COURT RULES
 CHAIR OF THE COMMITTEE ON RULES              : DOCKET
 OF EVIDENCE                                  :



                                       ORDER



PER CURIAM

      AND NOW, this 13th day of July, 2022, Sara E. Jacobson, Esquire, is hereby

designated as Chair, and Albert P. Veverka, Esquire, is hereby designated as Vice-Chair,

of the Committee on Rules of Evidence, commencing November 1, 2022.